Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because the limitation “a heating apparatus configured to heat the electrochemical energy store, the heating apparatus having a second current circuit, separate from the first current circuit, that comprises an induction heating element” as presented is unclear regarding what comprises an induction heating element.  
Claim 1 should be amended to define what comprises an induction heating element, i.e., 
The heating apparatus comprises an induction heating element or the second current circuit comprises an induction heating element or the first current circuit comprises an induction heating element.
Claim 1 is rejected because it is unclear that “induction element” on line 9 is the same or different from “induction element” on line 8. If they are the same then "said' or "the" must be used accordingly.  If they are not the same, then “first” and “second” should be inserted accordingly for clarification and the claim need to amend to clarify and to define the difference.
Dependent claims 2-16 are rejected because they depend directly or indirectly from claim 1.
Claims 16-17 are rejected for the same reason.
second coil” lacks antecedent basis.
Claims 4 and 5 depends on claims 1 and 2, respectively. Claims 1 and 2 do not recite any “high-resistance first coil” to provide antecedent basis for “high-resistance second coil”. 
Claims 1 and 2 do not recite any coil at all.
A “high-resistance first coil” must be preceded to provide antecedent basis for “high-resistance second coil”.
Claim 9 is rejected because claim 9 depends on claim 4.

Claim 18 is rejected because the limitation “a first current circuit, which is separate from a second current circuit having the induction heating element” as presented is unclear regarding what having the induction heating element.  
Claim 18 needs to be amended to define what having the induction heating element, i.e., the second current circuit having the induction heating element or the first current circuit having the induction heating element.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 16-18 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Scoot (US 2018/0126177)

A charging apparatus configured to charge an electrochemical energy store (charger, charging device/unit/module to charge/recharge battery (112) in one or more of  fig. 1-3, 5, abstract, background, summary) the charging apparatus having a first current circuit (coil 113 in fig 1, 5) that is electrically coupled to the electrochemical energy store; and 
A heating apparatus configured to heat the electrochemical energy store (heating battery in par 25), the heating apparatus having a second current circuit (coil 132 in fig 1, 5), separate from the first current circuit, that comprises an induction heating element configured to be heated inductively by an external magnetic alternating field (see at least par. 33, 80: heat generated in coil 132 due to induced eddy current by magnetic field, inductive charging unit 130 may transmit an alternating current signal across cable 134 to primary coil 132. Primary coil 132 may generate a magnetic field which may induce a current in secondary coil 113, recharging battery 112.), which induction heating element is thermally coupled to the electrochemical energy store (battery 112)
(Claims 2-3) wherein the first current circuit has an induction element (coil 113 or coil 132) in which a current that charges the electrochemical energy store is induced by the external magnetic alternating field (par 33, 80); Wherein the induction element has a first coil (coil 113 or coil 132) configured to absorb energy of the external magnetic alternating field at a first harmonic fundamental frequency of the external magnetic alternating field (par 33, 80).  
(Claims 4-5, insofar the limitation is understood) wherein the induction heating element has a high-resistance second coil (par 25, 33) configured to absorb energy of the external magnetic alternating field at a first harmonic fundamental frequency and/or a higher harmonic of the external magnetic alternating field (par 25, 33, 80)
 	(Claims 6-9)  wherein the heating apparatus has a line ( line to/from coil 113, 132 in fig 1, 5) arranged in a region of the induction heating element, wherein the line is configured to transport a medium heated by the heated induction heating element to the electrochemical energy store (battery 112).  

Claims 1-9 and 16-18 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Inoue (US 2017/0279316)
Regarding claim 1 and similarly recited claims 16-18, the prior art discloses:
battery is charged in par 2) the charging apparatus having a first current circuit (Receiving coil 3 in fig 1-6) that is electrically coupled to the electrochemical energy store (battery 4 in fig 1-6); and 
A heating apparatus configured to heat the electrochemical energy store (battery is heated in par 2), the heating apparatus having a second current circuit (Transmitting coil 11 in fig 2), separate from the first current circuit (coil 3), that comprises an induction heating element configured to be heated inductively by an external magnetic alternating field, which induction heating element is thermally coupled to the electrochemical energy store.  
(Par 2:  power transmitting coil to a power receiving coil by electromagnetic induction… battery is heated by heat generated in the power receiving coil.
(Par 17: induction heating caused by an alternating magnetic field sent to the power receiving coil.
Par 25: transmitting coil 11 is connected to an ΛC power supply (not illustrated) and an alternating magnetic field is generated. Thus, an induction current is generated in power receiving coil 3 by electromagnetic induction generated by the alternating magnetic field
Par 31: heated by induction heating generated by the alternating magnetic field sent from power transmitting coil 11 to power receiving coil 3. The term “induction heating” means that an eddy current is generated in the electrically-conductive material by the alternating magnetic field, and heat is generated by resistance heating due to the eddy current.
(Claims 2-3) wherein the first current circuit has an induction element (coil 3 and/or coil 11) in which a current that charges the electrochemical energy store  (battery 4) is induced by the external magnetic alternating field (par 2, 17, 25, 31); Wherein the induction element has a first coil (coil 3 and/or coil 11) configured to absorb energy of the external magnetic alternating field at a first harmonic fundamental frequency of the external magnetic alternating field (par 2, 17, 25, 31).  
 (Claims 4-5, insofar the limitation is understood) wherein the induction heating element has a high-resistance second coil (par 31) configured to absorb energy of the external magnetic alternating field at a first harmonic fundamental frequency and/or a higher harmonic of the external magnetic alternating field (par 2, 17, 25, 31) 


Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 USC 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-15 would be allowable because the prior art of record does not teach or suggest the limitations in claim 10, 11 and 12.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL DINH/Primary Examiner, Art Unit 2851